  Case: 5:20-cv-00505-JMH Doc #: 6 Filed: 12/28/20 Page: 1 of 5 - Page ID#: 16



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

EDITA BAUYTE,                           )
                                        )
      Plaintiff,                        )               Civil No.
                                        )            5:20-cv-505-JMH
v.                                      )
                                        )           MEMORANDUM OPINION
AMAZON.COM,                             )                AND ORDER
                                        )
      Defendant.                        )

                         ****    ****       ****    ****

      Edita Bauyte is a resident of Lexington, Kentucky. Proceeding

without an attorney, Bauyte has filed a document with the Clerk of

the   Court,    which     has    been   docketed      as   a     complaint   for

administrative purposes. [DE 1]. Bauyte has not paid the filing

fee, but has filed a motion for leave to proceed in forma pauperis.

[DE 3]. The information contained in Bauyte’s fee motion indicates

that she lacks sufficient assets or income to pay the $350.00

filing fee, thus the motion will be granted. Because Bauyte is

granted    pauper       status    in    this       proceeding,     the   $52.00

administrative fee is waived. District Court Miscellaneous Fee

Schedule, § 14.

      The Court must conduct a preliminary review of Bauyte’s

pleading because she has been granted pauper status. 28 U.S.C.

§ 1915(e)(2). A complaint must set forth sufficient allegations to

“state a claim to relief that is plausible on its face.” Ashcroft
  Case: 5:20-cv-00505-JMH Doc #: 6 Filed: 12/28/20 Page: 2 of 5 - Page ID#: 17



v. Iqbal, 556 U.S. 662, 678 (2009). A district court must dismiss

any claim that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. Hill v. Lappin, 630 F.

3d 468, 470-71 (6th Cir. 2010).

     The Court evaluates Bauyte’s pleading under a more lenient

standard because she is not represented by an attorney. Erickson

v. Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569,

573 (6th Cir. 2003). However, the principles requiring generous

construction of pro se pleadings are not without limits. Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989); Wilson v. Lexington

Fayette Urban County Government, No. 07-cv-95-KSF, 2007 WL 1136743

(E.D. Ky. April 16, 2007). Although the Court has an obligation to

liberally construe a complaint filed by a person proceeding without

counsel, that obligation does not extend so far as to require or

permit it to create arguments or claims that the plaintiff has not

made. Coleman v. Shoney’s, Inc., 79 F. App’x 155, 157 (6th Cir.

2003) (“Pro se parties must still brief the issues advanced with

some effort at developed argumentation.”).

     In   the   initial    pleading,       Bauyte   states   that   she   began

employment at Amazon on January 24, 2020. The pleading is a bit

disjointed, but she refers to several incidents, including one

where another Amazon associate came to her station and yelled and
                                       2
  Case: 5:20-cv-00505-JMH Doc #: 6 Filed: 12/28/20 Page: 3 of 5 - Page ID#: 18



waved aggressively at her; two separate times that she took

personal time off; and an incident where the same associate brought

her the wrong totes, then slammed totes that she was pushing to an

empty pallet and pulled them from her hands. She also alleges that

her car motor was broken while she was at work. Bauyte explains

that, on August 5, she was in the hospital. Specifically, she

states that, “I contacted HR and they told me I can’t have my job

because such a [illegible] policy. Though doctor told me it’s not

legal to fire people while seeking medical help.” [DE 1].

     Although docketed as a complaint for administrative purposes,

the Court has reviewed Bauyte’s pleading and concludes that it is

insufficient to constitute a civil complaint. Bauyte’s pleading

fails to satisfy the general pleading standards of Federal Rule of

Civil Procedure 8, which requires a pleading stating a claim for

relief to contain:

     (1) a short and plain statement of the grounds for the
        court's jurisdiction, unless the court already has
        jurisdiction and the claim needs no new jurisdictional
        support;

     (2) a short and plain statement of the claim showing
        that the pleader is entitled to relief; and

     (3) a demand for the relief sought, which may include
        relief in the alternative or different types of relief.

See Fed. R. Civ. P. 8(a). “[T]he pleading standard Rule 8 announces

does not require detailed factual allegations, but it demands more

                                       3
  Case: 5:20-cv-00505-JMH Doc #: 6 Filed: 12/28/20 Page: 4 of 5 - Page ID#: 19



than an unadorned the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678 (internal quotation marks and citation

omitted). Vague allegations that one or more of the defendants

acted wrongfully or violated the plaintiff’s constitutional rights

are not sufficient. Laster v. Pramstaller, No. 08-CV-10898, 2008

WL 1901250, at *2 (E.D. Mich. April 25, 2008).

     Bauyte’s pleading meets none of the requirements of Rule 8(a).

Although the Clerk of the Court has identified Amazon.com as the

Defendant for administrative purposes, Bauyte’s pleading does not

actually identify any defendants against whom she seeks to pursue

her claims for relief. Nor is the basis for her claims clear, as

she refers to incidents involving another Amazon employee where

she claims she did not feel safe, but she also suggests that she

believes that she was not given her job back because she was

seeking medical treatment. Nor does Bauyte’s pleading make any

demand for relief. While the Court construes pro se pleadings with

some leniency, “liberal construction does not require a court to

conjure allegations on a litigant’s behalf.” Martin v. Overton,

391 F.3d 710, 714 (6th Cir. 2004) (quoting Erwin v. Edwards, 22 F.

App’x 579, 580 (6th Cir. 2001)).

     Overall, Bauyte’s allegations are too threadbare to state a

claim upon which relief may be granted. Because Bauyte has not

filed a proper civil complaint, she has failed to properly invoke
                                       4
  Case: 5:20-cv-00505-JMH Doc #: 6 Filed: 12/28/20 Page: 5 of 5 - Page ID#: 20



this Court’s jurisdiction. Thus, the Court will dismiss this action

for failure to adequately articulate a claim for relief under

Federal Rule of Civil Procedure 8 and failure to invoke federal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

28 U.S.C. § 1915(e)(2).

     Accordingly, it is ORDERED as follows:

     1)      Bauyte’s motion for leave to proceed in forma pauperis

[DE 3] is GRANTED and payment of the filing and administrative

fees is WAIVED;

     2)      Bauyte’s   initial    pleading     [DE    1],   docketed     as     a

complaint    for   administrative      purposes,      is   DISMISSED    WITHOUT

PREJUDICE;

     3)      Any pending request for relief is DENIED AS MOOT;

     4)      JUDGMENT shall be entered contemporaneously with this

Order; and

     5)      This action is STRICKEN from the Court’s docket.

     This 28th day of December, 2020.




                                       5
